OKIGINAL                                                   10/27/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: PR 20-0003


                                        PR 20-0003                                  FILED
                                                                                    OCT 2 7 2020
 IN RE PETITION OF GREG S. EASTERLING TO                                         Bowen Ureenwood
                                                                               Eligtges.`;,,Arezrazourt
 SUBMIT LATE APPLICATION TO TAKE THE                                   O   R
 BAR EXAM



       Greg S. Easterling has filed a petition for leave to subrnit a late application to take
the Montana Bar Examination scheduled to be administered in February 2021. Easterling's
petition establishes good cause for the request. Easterling must also comply with all other
applicable Rules of Admission, including character and fitness certification, in sufficient
time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Greg S. Easterling for leave to
submit a late application to take the Montana Bar Examination in February 2021 is
GRANTED, subject to completion of all exam prerequisites. The application should be
submitted no later than December 1, 2020.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
       DATED this      7-day of October, 2020.




                                                            Chief Justice


                                                                       e   are,
                                                                              ..sammasagi




                                                   „.Adlor-44
    ~-~ ~~.~
I



       I'


       stices